Citation Nr: 0928901	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  01-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.  

2.  Entitlement to service connection for a gastrointestinal 
and esophageal disability to include as secondary to 
medications prescribed for osteoporosis and entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for an esophagus 
disability due to medical treatment at a VA facility.  

3.  Entitlement to an increased rating in excess of zero 
percent for microadenoma of the pituitary gland.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 to 
January 1995.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2000, 
September 2002, and April 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The April 2000 rating decision denied entitlement to an 
increased rating for microadenoma of the pituitary gland; 
entitlement to service connection for osteoporosis and 
osteopenia, osteoarthritis, vision loss, endometriosis, and 
mood disorder; entitlement to an increased rating for 
headaches; and entitlement to a total rating due to 
individual unemployability due to service-connected 
disabilities.  The Veteran was notified of the decision in 
April 2000.  She filed a notice of disagreement as to all 
issues except for the issues of entitlement to an increased 
rating for headaches, and service connection for vision loss 
and endometriosis.  A statement of the case was issued in 
November 2000.  The Veteran filed substantive appeals in 
November 2000 and March 2001.  

The Board notes that the issues of service connection for a 
mood disorder and entitlement to a total rating based upon 
individual unemployability were subsequently granted in 
September 2002, and therefore, these issues are no longer on 
appeal before the Board.  

The September 2002 and the April 2003 rating decisions denied 
entitlement to service connection for gastroesophageal reflux 
disease and a esophageal disorder pursuant to 38 U.S.C.A. 
§ 1151 and on a direct basis.  The Veteran perfected an 
appeal of these issues.  The Board has re-characterized this 
issue as entitlement to service connection for an gastro-
intestinal and esophageal disorder to include pursuant to 
38 U.S.C.A. § 1151 and on a secondary basis.  

The Board notes that an August 2005 rating decision denied 
entitlement to service connection for fibromyalgia and vision 
loss.  A January 2006 rating decision denied entitlement to 
service connection for urinary incontinence.  The Veteran was 
notified of these decisions and has not initiated an appeal.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 
2006.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

In a March 2007 Board decision, the claim for entitlement to 
service connection for osteopenia and osteoporosis with 
compression fractures at T-8 and T-9 was granted.  Thus, this 
issue is no longer before the Board since this is a complete 
grant of benefits sought on appeal.  The issues of 
entitlement to an increased rating in excess of zero percent 
for microadenoma of the pituitary gland, and entitlement to 
service connection for osteoarthritis and an esophagus 
disability and gastrointestinal disorder as secondary to 
medications prescribed for osteoporosis and pursuant to 
38 U.S.C.A. § 1151 were remanded for additional development. 

The Board also notes that in January 2009, February 2009, and 
March 2009, the Veteran submitted additional statements and 
evidence to the Board without waiver of the RO's initial 
review of this evidence.  The treatment records submitted by 
the Veteran are duplicative of the evidence of record.  The 
article submitted by the Veteran in March 2009 is not 
relevant to the claims before the Board.  Therefore, the 
Board finds that the solicitation of a waiver and/or remand 
for the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c).  

In a March 2009 statement, the Veteran raised the issue of 
entitlement to service connection for Cushing disease and 
Acromegaly as secondary to the service-connected to the 
microadenoma of the pituitary gland.  This issue is referred 
to the RO for appropriate action.  

The issues of entitlement to service connection for 
osteoarthritis and entitlement to service connection for a 
gastrointestinal and esophageal disability to include as 
secondary to medications prescribed for osteoporosis and 
pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected microadenoma of the pituitary gland is 
3 to 4 millimeters in size and is biochemically inert and 
nonfunctioning; the clinical evidence fails to show any 
current endocrine dysfunction due to the pituitary 
microadenoma. 


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for pituitary microadenoma have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7915 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

Diagnostic Code 7915 indicates that benign neoplasms of any 
specified part of the endocrine system are to be rated as 
residuals of endocrine dysfunction.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7915 (2008). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

In order to satisfy the criteria for a compensable rating, 
the evidence must show that the service-connected pituitary 
microadenoma produced interference with endocrine functions 
or caused residual endocrine dysfunction.  38 C.F.R. § 4.119 
including Diagnostic Code 7915.  

Review of the record shows that service connection for 
microadenoma of the pituitary gland with right sided Cushing 
with no evidence of mass effect was granted in March 1995. A 
zero percent rating was assigned under Diagnostic Code 7915.  
The Veteran filed a claim for an increased rating in March 
1999.   

The medical evidence of record establishes that the service-
connected pituitary microadenoma is biochemically inert and 
there is no clinical evidence that the microadenoma causes 
endocrine dysfunction or any residual disability.  A 
September 1995 Magnetic Resonance Imaging (MRI) of the brain 
indicates that there was a density measuring approximately 3 
millimeters on the right side of the pituitary causing 
minimal enlargement of the gland.  It was noted that the 
pituitary gland was still within normal limits.  The 
impression was findings consistent with microadenoma and it 
was noted that this was a developmental abnormality and was 
not usually clinically significant.  It was further noted 
that this finding could be confirmed with elevated prolactin 
levels.  A May 1997 MRI of the brain indicates that there was 
no change to the 3 millimeter lesion on the right side of the 
pituitary gland.  MRI's performed in December 1998 showed the 
same findings.  A March 1997 lab record shows that prolactin 
level was 10 ng/mL; the normal level for a female was less 
than 22 ng/mL.  An August 1997 VA endocrine clinic treatment 
record indicates that the microadenoma was stable without 
change on MRI.  

The Veteran was afforded a VA endocrine examination in 
November 1999.  The examiner reviewed the VA treatment 
records including laboratory tests and diagnostic tests which 
the Veteran underwent for monitoring the microadenoma.  The 
diagnosis was pituitary microadenoma, probably nonfunctioning 
at that time, with no other associated hormonal loss.  The 
examiner noted that the prolactin levels tested in 1996, 
1997, and 1999 were within normal limits.  The examiner also 
noted that the MRI's performed in 1995, 1997,and 1998 showed 
no changes to the 3 millimeter microadenoma of the right side 
of the pituitary gland.  A November 1999 VA endocrine clinic 
treatment record indicates that the Veteran was clinically 
stable.  

VA endocrine and neurologic treatment records dated in 2000, 
2001, and 2002 indicate that the microadenoma was stable and 
nonfunctioning.  The VA endocrine clinic treatment records 
indicate that there was no significant evidence of 
enlargement.  A January 2001 VA endocrine clinic treatment 
record indicates that the IGF-I test results were high but 
the endocrinologist noted that the results were probably a 
lab error in the absence of acromegalic features and the 
previous normal IGF-I values.  A December 2001 MRI indicates 
that the pituitary microadenoma was unchanged from the 
previous study.  An April 2002 MRI of the brain detected a 
small filling defect on the right side of the pituitary gland 
which measured 4 millimeters at the greatest diameter which 
was consistent with microadenoma.  It was noted that there 
was no change from the previous study.  

A January 2003 VA endocrine clinic treatment record indicates 
that the pituitary microadenoma was stable with no hormonal 
deficiencies.  It was noted that the IGF values were within 
normal limits.  A June 2003 VA endocrine clinic treatment 
record indicates that the growth hormone stimulation test was 
done and the growth hormone levels appeared to be depressed.  
The Chief of the Endocrinology noted that the results were 
reviewed and a borderline growth hormone deficiency was 
interpreted.  A subsequent VA endocrine clinic treatment 
record dated in October 2003 indicates that the labs were 
normal.  An April 2003 MRI indicated that there was no change 
to the microadenoma.   

The Veteran's microadenoma of the pituitary gland continued 
to be monitored at VA from 2004 to 2007.  MRI's performed in 
January 2004 and October 2005 show findings of the 4 
millimeter microadenoma.  A VA endocrine clinic treatment 
record indicates that the Veteran's small pituitary adenoma 
was non-functioning and was very slow growing, with a 
questionable slight increase over time.  The assessment was 
pituitary microadenoma, biochemically inert.  A June 2007 VA 
neurological clinic treatment record indicates that the 
Veteran had no new symptoms for the pituitary microadenoma.  
It was noted that the MRI did not show any increase in the 
size of the pituitary and the Veteran did not need a surgical 
evaluation at this time.  An August 2007 VA endocrine clinic 
treatment record states that the Veteran was followed for a 
non-functioning 4 millimeter pituitary microadenoma.  The 
pituitary microadenoma was assessed to be non-functioning and 
stable.  A December 2007 VA neurologic clinic treatment 
record indicates that there was no increase in size of the 
pituitary microadenoma on MRI.  

A June 2008 VA neurological clinic treatment record states 
that there was no change in the pituitary microadenoma since 
the last year.  An October 2008 VA examination report 
indicates that the examiner reviewed the Veteran's VA 
endocrine clinic treatment records and test and lab results.  
The examiner noted that the VA endocrine clinic treatment 
records show that the pituitary lesion was stable by MRI and 
biochemically inert.  The VA examiner indicated that the 
Veteran had a slow-growing microadenoma which did not cause 
any hormonal depletion.  The examiner indicated that there 
was no residual or endocrine dysfunction due to the 
microadenoma.  

VA outpatient treatment records and examination reports 
contain no objective findings of any endocrine interference 
or dysfunction due to the service-connected microadenoma of 
the pituitary gland.  The medical evidence discussed above 
shows that the Veteran has been followed at the VA endocrine 
and neurologic clinics since 1995 and the pituitary 
microadenoma has been monitored.  There is no objective 
medical evidence that the pituitary microadenoma causes 
endocrine dysfunction.  The probative evidence establishes 
that the pituitary microadenoma is nonfunctioning, stable, 
and biochemically inert.  

The VA treatment records show that the Veteran has had 
intermittent complaints of visual field defects.  See the VA 
treatment records dated in August 2000, November 2003, and 
February 2007.  The Board finds that the preponderance of the 
evidence establishes that the service-connected pituitary 
microadenoma does not cause visual field defects or any other 
vision disability and there was no evidence of quadranopia, 
quadranopsia, hemianopsia, or bitemporal hemianopia due to 
the microadenoma of the pituitary gland.  

Review of the record shows that the Veteran has been followed 
at the optometrist clinic at VA and she undergoes periodic 
eye examinations.  There have been findings of visual field 
defects.  However, the preponderance of the evidence shows 
that the microadenoma of the pituitary gland did not cause 
the visual field defect. The evidence further shows that at 
times, when a visual field defect has been detected, the 
testing had been unreliable.  

A November 1999 VA eye examination report indicates that the 
diagnosis was contracted visual fields, functional.  The 
examiner stated that there was no bitemporal hemianopsia that 
would be associated with the pituitary tumor.  An August 2000 
VA endocrine clinic treatment record notes that visual field 
testing showed an upper field defect but not quandrantanopia.  
A November 2003 VA eye examination report indicates that the 
Veteran did not have a temporal hemianopsia or temporal 
visual filed loss respecting the vertical midline relating to 
the pituitary adenoma.  

In February 2007, the Veteran reported having a visual field 
defect and testing was ordered.  See the February 2007 VA 
neurologic clinic treatment record.  The Veteran underwent an 
optometry examination in March 2007.  Visual field testing 
was performed.  The testing of the right eye had questionable 
reliability and the testing of the left eye had poor 
reliability.  The assessment was visual field defects of both 
eyes, questionable superior right quadranopsia.  The examiner 
noted that the Veteran had a history of pituitary adenoma but 
the findings were an uncommon pattern for a defect secondary 
to a pituitary tumor.  A June 2007 VA neurologic clinic 
treatment record indicates that the visual field testing did 
not show typical bitemporal hemianopia and the MRI did not 
show an increase in the size of the pituitary gland.  The 
neurologist concluded that surgical evaluation was not needed 
at that time.  

Regarding reliability of the visual field testing, an October 
2004 ophthalmology examination showed that the Veteran had 
full visual fields in both eyes.  A September 2005 VA 
treatment record indicates that the examiner was unable to 
detect a vision field defect due to patient unreliability.  A 
March 2007 VA optometrist treatment record indicates that 
there was good reliability in the testing and there was no 
distinguishable defect.  Another treatment record indicates 
that an upper field defect was detected in both eyes but 
reliability of the test was poor.  A January 2008 optometry 
treatment record indicates that although the Humphrey Visual 
Field test was borderline in reliability, there was no change 
in the defect noted.  A June 2008 VA neurological clinic 
treatment record states that the pituitary adenoma was 
inactive.  It was noted that the Veteran's visual fields were 
followed by ophthalmology and the record indicates that there 
was no change in size since the MRI the previous year.  The 
examiner noted that there was bitemporal superior 
quadranopsia on physical examination and visual field defects 
upon testing by optometry.  However, the examiner further 
noted that optometrist indicated that the reliability of the 
Humphrey Visual Field test was not good.  

The record shows that the Veteran has been followed at the 
optometrist clinic at VA and she has undergone eye 
examinations.  The Veteran's vision has been extensively 
evaluated and the resulting medical findings do not establish 
that the Veteran has a visual field defect due to the 
microadenoma of the pituitary gland.  The preponderance of 
the evidence shows that the microadenoma of the pituitary 
gland does not cause a visual field defect.  The Board also 
points out that in a April 2000 rating decision, the RO 
denied entitlement to service connection for vision loss.  
The Veteran was notified of this decision and she did not 
file an appeal.  This decision is final.  

The Veteran has submitted treatise information in support of 
her claim for an increased rating including articles entitled 
Pituitary Disease: Association with Cognitive Dysfunction and 
About Pituitary Tumors.  The Court has indicated that 
treatise evidence must "not simply provide speculative 
generic statements not relevant to the claim."  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise 
evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  

In the present case, the treatise information and articles do 
not provide evidence that the Veteran's service-connected 
microadenoma of the pituitary gland has increased in severity 
or may cause hormonal or endocrine dysfunction.  The articles 
and treatise materials indicate that this may occur, not that 
it has occurred in the Veteran's case.  As discussed in 
detail above, the Veteran has been followed at the VA 
endocrine and neurologic clinics and the treating 
endocrinologists and neurologists have consistently found 
that the microadenoma of the pituitary gland is stable, 
nonfunctioning, and biochemically inert.  Thus, the Board 
finds that the treatise information and articles are not 
competent evidence that the disorder has increased in 
severity.  

The Veteran's own implied assertions that she has additional 
disability and endocrine dysfunction due to the microadenoma 
of the pituitary gland are afforded no probative weight in 
the absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran 
is competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The Veteran has not submitted any medical evidence 
which supports her contentions.  The probative evidence of 
record and the preponderance of the evidence of record 
establishes that the microadenoma of the pituitary gland is 
stable, non-functioning, and biochemically inert.  

The Veteran also argues that the Board should consider and 
apply DeLuca v. Brown, 8 Vet. App. 202 (1995) to the claim 
for an increased rating for the service-connected 
microadenoma of the pituitary gland.  In Deluca, the Court 
held that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the 
service-connected disability involves a joint rated based on 
limitation of motion, adequate consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. at 206-207.  DeLuca does not 
apply to the Veteran's claim, because the claim is for an 
increased rating for a disability of the endocrine system, 
specifically a microadenoma, not a musculoskeletal disorder.  

The Board has considered whether "staged" ratings are 
warranted for the service-connected microadenoma of the 
pituitary gland.  See Hart, supra.  In this case, the medical 
evidence of record establishes that the microadenoma of the 
pituitary gland has been stable, nonfunctioning, and 
biochemically inert for the entire appeal period.  There are 
no medical findings and no other evidence which would allow 
for the assignment of a compensable disability rating any 
time during the period of time here under consideration.  
Thus, a staged rating is not warranted.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  There is no competent evidence that 
the Veteran's service-connected microadenoma of the pituitary 
gland resulted in frequent hospitalizations or caused marked 
interference with employment.  The Veteran has not been 
hospitalized for the microadenoma.  There is no evidence of 
marked interference in employability due to the microadenoma 
of the pituitary gland.  The evidence shows that the Veteran 
is unemployable due to other disabilities.  

There is no evidence that the service-connected microadenoma 
of the pituitary gland presents an unusual or exceptional 
disability picture.  The Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, the 
Board concludes that the question of an extraschedular rating 
has not been raised, and need not be addressed.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). 

Given the medical findings which show that the microadenoma 
of the pituitary gland is stable, nonfunctioning, and 
biochemically inert and the lack of medical evidence of any 
endocrine dysfunction or other disability, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased compensable rating for the 
service-connected microadenoma of the pituitary gland.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in March 
2001, October 2002, January 2005, December 2007, and 
September 2008.  The letters notified the Veteran of what 
information and evidence must be submitted to substantiate 
the claim for an increased rating.  The letters informed the 
Veteran as what information and evidence must be provided by 
the Veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of her claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in December 2007.  The 
claim was readjudicated in January 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The record establishes 
that the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of her claim.  Thus, there 
is no prejudice to the Veteran in the Board's considering 
this case on its merits.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters dated in 
March 2001, October 2002, January 2005, December 2007, and 
September 2008 satisfied the Vazquez-Flores elements (1), 
(3), and (4).  Regarding Vazquez-Flores element (2), the 
diagnostic code for rating benign neoplasms of the endocrine 
system does contain criteria that would be satisfied by the 
claimant demonstrating a noticeable worsening of the 
disability, which in this case, would be endocrine 
dysfunction.  However, the Board finds that there is evidence 
of actual knowledge of Diagnostic Code 7915 on the part of 
the Veteran and any notice defect was cured this actual 
knowledge.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In the present case, the Veteran was 
provided with the criteria of Diagnostic Code 7915 in the 
November 2000 statement of the case.  The Board concludes 
that the Veteran has been afforded appropriate notice under 
the VCAA, and any defects in content of the notice has been 
cured by actual knowledge on the part of the Veteran.  Any 
defect in the timing of the notice is harmless error since 
the Veteran has had a meaningful opportunity to participate 
in the adjudication of her claim.  Therefore, the Board finds 
the duty to notify provisions of the VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  VA treatment records from 
the Memphis healthcare system dated from 1995 to 2008 were 
obtained and associated with the claims folder.  VA 
examinations were performed in 1999, 2003, and 2008 in order 
to obtain medical evidence as to the nature and severity of 
the microadenoma of the pituitary gland.  

The Board acknowledges the Veteran's arguments set forth in 
the January 2009 statement that the VA examination was 
inadequate.  The Board finds that the VA examinations are 
adequate for rating purposes.  The competence of the medical 
examiner is presumed and there is no evidence of bias in the 
report.  The report discusses the Veteran's history and 
pertinent clinical findings.  Thus, no additional action in 
this regard is needed.  See generally, Cox v. Nicholson, 20 
Vet. App. 563, 568-70 (2007) (holding that VA may satisfy its 
duty to assist by providing a medical examination conducted 
by one able to provide "competent medical evidence" under 
38 C.F.R. § 3.159(a)(1)).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her i the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a compensable disability evaluation for the 
microadenoma of the pituitary gland is not warranted and the 
appeal is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).

Regarding the claim for service connection for a 
gastrointestinal disability and a esophagus disability, the 
Veteran asserts that she has esophageal damage and a 
gastrointestinal disorder due to being treated with Fosamax 
for osteoporosis.  This matter was remanded in March 2007 for 
additional development.  The Veteran was afforded a VA 
examination in October 2008.  The October 2008 VA examination 
report shows diagnoses of gastroesophageal reflux disease and 
hiatel hernia.  The VA examiner addressed the theory of 
secondary service connection.  However, the examiner did not 
address whether direct service connection is warranted for 
the gastroesophageal reflux disease or hiatel hernia.  The 
Board notes that a service connection claim includes all 
theories under which service connection may be granted.  See 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (a new etiological theory does 
not constitute a new claim).  Alternative theories of service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).

Review of the service treatment records show that upon 
examination in October 1985, the Veteran reported that she 
had frequent indigestion.  Upon separation examination in 
September 1994, the Veteran again reported having frequent 
indigestion.  The Board finds that an additional medical 
opinion is necessary in order to determine if the current 
gastroesophageal reflux disease and hiatel hernia is related 
to the symptoms in service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The RO should provide the Veteran's 
claim folder to the examiner who conducted the October 2008 
VA examination (or to a suitable replacement) and the 
examiner should review the claims folder in connection with 
the preparation of the addendum and provide a medical opinion 
as to whether the gastroesophageal reflux disease and hiatel 
hernia were incurred in service or are medically related to 
service.  38 U.S.C.A. § 5103A(d).  

The claim for service connection for osteoarthritis of the 
lumbar spine was remanded in March 2007 for additional 
development.  The Veteran was afforded a VA examination in 
October 2008 and the examiner rendered an opinion as to 
whether the osteoarthritis of the lumbar spine was incurred 
in or related to active service.  However, the examiner did 
provide a medical opinion as to whether the osteoarthritis is 
the result of, proximately due to, or aggravated by the 
service-connected mechanical low back pain.  

The Board notes that service connection was granted for 
mechanical low back pain in March 1995 and a 10 percent 
rating has been assigned from February, 1, 1995.  Service 
treatment records do not show any evidence of osteoarthritis 
of the lumbar spine.  However, the service treatment records 
show treatment and diagnosis of low back pain and mechanical 
low back pain.  See the service treatment records dated in 
October 1993, February 1994, March 1994, July 1994, and 
September 1994.  The Veteran reported having recurrent back 
pain upon retirement examination in September 1994.  The 
September 1994 retirement examination report indicates that 
examination of the lumbar spine was normal.  The first x-ray 
evidence of osteoarthritis of the lumbar spine was in May 
1997.  See the May 1997 VA x-ray examination report.  
Secondary service connection is granted where a service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  Thus, the Board finds that a medical opinion as 
to whether the service-connected mechanical low back pain 
caused or aggravates the osteoarthritis of the lumbar spine 
is necessary.    

The RO should also obtain all records of the Veteran's 
treatment for osteoarthritis of the lumbar spine, 
gastroesophageal reflux disease and hiatel hernia from the VA 
Tennessee healthcare system dated from November 2008.  VA has 
a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for osteoarthritis of the lumbar 
spine, gastroesophageal reflux disease, 
and hiatel hernia from the VA Tennessee 
healthcare system dated from November 2008 
to the present.  

2.  Ask the physician who conducted the 
October 2008 VA examination (or if he is 
no longer available, a suitable 
replacement) to prepare an addendum to the 
October 2008 medical opinion that 
addresses whether it is at least as likely 
as not (50 percent probability or more) 
that the Veteran's gastroesophageal reflux 
disease and hiatel hernia first manifested 
during the Veteran's period of service or 
is medically related to disease or injury 
in service.  The examiner should provide a 
rationale for the opinion.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the preparation of the medical opinion and 
addendum.

If the VA examiner determines that 
additional examination of the Veteran is 
necessary in order to render the requested 
medical opinions, the RO/AMC should 
schedule the Veteran for an examination.

3.  Ask the VA physician who conducted the 
October 2008 VA examination (or if he is 
no longer available, a suitable 
replacement) to prepare an addendum to the 
VA medical opinion that addresses whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's osteoarthritis of the lumbar 
spine was caused by or is proximately due 
to or was made permanently worse or was 
aggravated by the service-connected 
mechanical low back pain. 

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The claims folder should be made available 
to the examiner for review in conjunction 
with the medical opinion, and the examiner 
should acknowledge such review.  The 
examiner should provide a rationale for 
all conclusions.  If the examiner 
determines that he or she is unable to 
provide the requested medical opinion 
without resorting to speculation, the 
examiner should indicate this in the 
report.  

If the VA examiner determines that 
additional examination of the Veteran is 
necessary in order to render the requested 
medical opinions, the RO/AMC should 
schedule the Veteran for an examination.



4.  Readjudicate the issues on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and her 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


